Exhibit 10.1
 
MEDEFILE INTERNATIONAL, INC.
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of August 24, 2012, by and among Medefile International, Inc., a Nevada
corporation (the “Company”), and each of the purchasers listed on Exhibit A
attached hereto (collectively, the “Purchasers” and individually, a
“Purchaser”).
 
Recitals



  A.
The Company desires to issue and sell to the Purchasers, and the Purchasers
desire to Purchase from the Company, up to 2,500,000,000 shares of common stock
of the Company, on the terms and subject to the conditions set forth in this
Securities Purchase Agreement.
        B.
The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).

 
The parties hereto agree as follows:
 
1. Agreement To Purchase And Sell Stock.
 
(a) Authorization.  The Company’s Board of Directors has authorized the issuance
and sale, pursuant to the terms and conditions of this Agreement, of up to
2,500,000,000 shares of common stock (the “Shares”).
 
(b) Agreement to Purchase and Sell Shares.  On the terms and subject to the
conditions contained in this Agreement, each Purchaser severally agrees to
purchase, and the Company agrees to sell and issue to each Purchaser, at Closing
(as defined below), that number of Shares set forth on such Purchaser’s
signature page.  The purchase price of each Share shall be $0.0001.
 
(c) Use of Proceeds.  The Company intends to apply the net proceeds from the
sale of the Shares for working capital and general corporate purposes, as well
as for strategic purposes in connection with selected acquisitions that may be
considered in the future to expand its product and service offerings.
 
(d) Obligations Several Not Joint.  The obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement.  Nothing contained
herein, and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.  Each Purchaser shall be entitled
to independently protect and enforce its rights, including without limitation
the rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Closing.  The closing of the purchase and sale of the Shares shall take place
at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, New York,
New York 10006 (the “SRFF Offices”) at 10:00 a.m. Eastern time on August 24,
2012, or at such other time and place as the Company and Purchasers representing
a majority of the Shares to be purchased mutually agree upon (which time and
place are referred to in this Agreement as the “Closing”).  At Closing, each
Purchaser shall deliver to the Company, via wire transfer or a certified check,
immediately available funds for full payment of the purchase price for the
Shares purchased by such Purchaser as specified in Section 1(b), and the Company
shall deliver to each Purchaser its respective Shares registered in the name of
each Purchaser (or in such nominee name(s) as designated by such Purchaser in
the Stock Certificate Questionnaire (attached hereto as Appendix I) (the “Stock
Certificate Questionnaire”), representing the appropriate number of Shares based
on the number of Shares to be purchased by such Purchaser as set forth on such
Purchaser’s signature page, and bearing the legend set forth in Section 4(j)
herein.  Closing documents may be delivered by facsimile with original signature
pages sent by overnight courier. The date of the Closing is referred to herein
as the “Closing Date.”
 
3. Representations and Warranties of The Company.  The Company hereby represents
and warrants to each Purchaser that the statements in this Section 3 are true
and correct:
 
(a) Organization, Good Standing and Qualification.  The Company and each of its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it was formed. Each of the
Company and its Subsidiaries has all corporate power and authority required to
carry on its business as presently conducted and as described in the SEC
Documents (as described below), and the Company has all corporate power and
authority required to enter into this Agreement and the other agreements,
instruments and documents contemplated hereby, and to consummate the
transactions contemplated hereby and thereby.  Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.  As used in this Agreement “Subsidiaries” means any
entity in which the Company owns, directly or indirectly, 100% of the capital
stock.  Further, as used in this Agreement, “Material Adverse Effect” means a
material adverse effect on, or a material adverse change in, or a group of such
effects on or changes in, the business, operations, condition, financial or
otherwise, results of operations, prospects, assets or liabilities of the
Company and its subsidiaries, taken as a whole.
 
(b) Capitalization.  The capitalization of the Company, without including the
Shares to be purchased pursuant to this Agreement, is as follows:
 
(i) The authorized capital stock of the Company consists of 75,000,000,000
shares of common stock, par value $0.0001 per share (“Common Stock”), and
10,000,000 shares of preferred stock, par value $0.0001 per share (“Preferred
Stock”). 10,000 shares of Preferred Stock have been designated as the Series A
Convertible Preferred Stock and 100,000 shares of Preferred Stock have been
designated as the Series B Convertible Preferred Stock.
 
(ii) As of August 22, 2012, the issued and outstanding capital stock of the
Company consisted of 53,540,494,067 shares of Common Stock and 0 shares of
Preferred Stock. The shares of issued and outstanding capital stock of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and have not been issued in violation of or are not otherwise
subject to any preemptive or other similar rights.  All such shares have been
issued in compliance with applicable securities laws.
 
Except as set forth in the SEC Documents (as defined in Section 3(k)(i)
below),there are no outstanding subscriptions, options, warrants, convertible or
exchangeable securities or other rights granted to or by the Company to purchase
shares of Common Stock or other securities of the Company and there are no
commitments, plans or arrangements to issue any shares of Common Stock or any
security convertible into or exchangeable for Common Stock.  Except as set forth
in SEC Documents, (A) no securities of the Company are entitled to preemptive or
similar rights, and no person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement; and (B)  the issue and sale of the Shares will
not obligate the Company to issue shares of Common Stock or other securities to
any person (other than the Purchasers) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.  There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Subsidiaries.  Except as set forth in the SEC Documents, (i) the Company
does not have any subsidiaries, and,  does not own any capital stock of, assets
comprising the business of, obligations of, or any other interest (including any
equity or partnership interest) in, any person or entity; (ii) the Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each subsidiary free and clear of any liens, and all the issued and outstanding
shares of capital stock of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
 
(d) Due Authorization.  All corporate actions on the part of the Company
necessary for the authorization, execution, delivery of, and the performance of
all obligations of the Company under this Agreement and the authorization,
issuance, reservation for issuance and delivery of all of the Shares being sold
under this Agreement have been taken, no further consent or authorization of the
Company or the Board of Directors or its stockholders is required, and this
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (i) as may
be limited by (A) applicable bankruptcy, insolvency, reorganization or others
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (B) the effect of rules of law governing the
availability of equitable remedies and (ii) as rights to indemnity or
contribution may be limited under federal or state securities laws or by
principles of public policy thereunder.
 
(e) Valid Issuance of Shares.
 
(i) Shares.  The Shares will be, upon payment therefore by the Purchasers in
accordance with this Agreement, duly authorized, validly issued, fully paid and
non-assessable, free from all taxes, liens, claims, encumbrances with respect to
the issuance of such Shares and will not be subject to any pre-emptive rights or
similar rights.
 
(ii) Compliance with Securities Laws.  Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Shares (assuming
no unlawful redistribution of the Shares by the Purchasers or other parties as
of the date hereof) will be issued to the Purchasers in compliance with
applicable exemptions from (A) the registration and prospectus delivery
requirements of the Securities Act and (B) the registration and qualification
requirements of all applicable securities laws of the states of the United
States.
 
(f) Consents and Approvals.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, or notice
to, any federal, state or local governmental authority or self regulatory agency
or any other person on the part of the Company is required in connection with
the issuance of the Shares to the Purchasers, or the consummation of the other
transactions contemplated by this Agreement, except (i) such filings as have
been made prior to the date hereof and (ii) such additional post-Closing filings
as may be required to comply with applicable state and federal securities laws.
 
(g) Non-Contravention.  The execution, delivery and performance of this
Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby (including issuance of the Shares), do not: (i)
contravene or conflict with the Certificate of Incorporation of the Company, as
amended to date (the “Certificate of Incorporation”), or the Bylaws of the
Company, as amended to date (the “Bylaws”) or the organizational documents of
any Subsidiary; (ii) constitute a violation of any provision of any federal,
state, local or foreign law, rule, regulation, order or decree applicable to the
Company; or (iii) constitute a default (or an event that with notice or lapse of
time or both would become a default) or require any consent under, give rise to
any right of termination, cancellation or acceleration of, or to a loss of any
material benefit to which the Company is entitled under, or result in the
creation or imposition of any lien, claim or encumbrance on any assets of the
Company under, any material contract to which the Company is a party or any
material permit, license or similar right relating to the Company or by which
the Company may be bound or affected.
 
(h) Litigation.  Except as set forth in the SEC Documents, there is no action,
suit, proceeding, claim, arbitration or investigation (“Action”) pending or, to
the Company’s knowledge, threatened in writing: (i) against the Company or any
of its Subsidiaries, their respective activities, properties or assets, or any
officer, director or employee of the Company or any of its Subsidiaries in
connection with such officer’s, director’s or employee’s relationship with, or
actions taken on behalf of, the Company or any of its Subsidiaries, that is
reasonably likely to have a Material Adverse Effect; or (ii) that seeks to
prevent, enjoin, alter, challenge or delay the transactions contemplated by this
Agreement (including the issuance of the Shares).  Neither the Company nor any
of its Subsidiaries is a party to or subject to the provisions of, any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality.  No Action is currently pending nor does the Company or any of
its Subsidiaries intend to initiate any Action that is reasonably likely to have
a Material Adverse Effect.
 
 
3

--------------------------------------------------------------------------------

 
 
(i) Compliance.  The Company is not in violation or default of any provisions of
the Certificate of Incorporation or the Bylaws and none of the Company’s
Subsidiaries is in violation nor default of any provisions of their respective
organizational documents.  The Company and each of its Subsidiaries has complied
and is currently in compliance with all applicable statutes, laws, rules,
regulations and orders of the United States of America and all states thereof,
foreign countries and other governmental bodies and agencies having jurisdiction
over the Company’s or each subsidiary’s respective businesses or properties,
except for any instance of non-compliance that has not had, and would not
reasonably be expected to have, a Material Adverse Effect.  Neither the Company
nor any of its Subsidiaries is in default under or in violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a default by the Company or any subsidiary under), nor has
the Company or any Subsidiary received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), except as does not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(j) Material Non-Public Information.  The Company has not provided to the
Purchasers any material non-public information other than information related to
the transactions contemplated by this Agreement, all of which information
related to the transactions contemplated hereby shall be disclosed by the
Company pursuant to Section 8(n) hereof.  The Company understands and confirms
that each Purchaser shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
(k) SEC Documents.
 
(i) Reports.  The Company has filed in a timely manner all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder.  The Company has made available to the Purchasers prior to the date
hereof copies of its Annual Report on Form 10-K for the fiscal year ended
December 31, 2011 (the “Form 10-K”), its Quarterly Report on Form 10-Q for the
period ended June 30, 2012 (the “Form 10-Q”) and any Current Report on Form 8-K
for events occurring since December 31, 2011 (“Forms 8-K”) filed by the Company
with the SEC (the Form 10-K, Form 10-Q and the Forms 8-K are collectively
referred to herein as the “SEC Documents”).  Except as disclosed in the SEC
Documents, each of the SEC Documents, as of the respective dates thereof (or, if
amended or superseded by a filing prior to the Closing Date, then on the date of
such filing), did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.  Except
as disclosed in the SEC Documents, each SEC Document, as it may have been
subsequently amended by filings made by the Company with the SEC prior to the
date hereof, complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Document.
 
(ii) Sarbanes-Oxley.  The Chief Executive Officer and the Chief Financial
Officer of the Company have signed, and the Company has furnished to the SEC,
all certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002.  Such certifications contain no qualifications or exceptions to the
matters certified therein and have not been modified or withdrawn; and neither
the Company nor any of its officers has received notice from any governmental
entity questioning or challenging the accuracy, completeness, form or manner of
filing or submission of such certifications.  The Company is otherwise in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act of 2002 and the rules and regulations issued thereunder
by the SEC.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the SEC’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(iii) Financial Statements.  Except as disclosed in the SEC Documents, the
financial statements of the Company in the SEC Documents present fairly, in
accordance with United States generally accepted accounting principles (“GAAP”),
consistently applied, the financial position of the Company as of the dates
indicated, and the results of its operations and cash flows for the periods
therein specified, subject, in the case of unaudited financial statements for
interim periods, to normal year-end audit adjustments.
 
 
4

--------------------------------------------------------------------------------

 
 
(l) Absence of Certain Changes since the Balance Sheet Date.  Except as set
forth in the SEC Documents, since December 31, 2010, the business and operations
of the Company and each of its Subsidiaries have been conducted in the ordinary
course consistent with past practice, and there has not been:
 
(i) any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company or any of its Subsidiaries with
respect to any shares of capital stock of the Company or any of its Subsidiaries
or any repurchase, redemption or other acquisition by the Company or any
subsidiary of the Company of any outstanding shares of the Company’s capital
stock (and the Company has not made any agreements to do any of the foregoing);
 
(ii) any damage, destruction or loss, whether or not covered by insurance,
except for such occurrences, individually and collectively, that have not had,
and would not reasonably be expected to have, a Material Adverse Effect;
 
(iii) any waiver by the Company or any of its Subsidiaries of a valuable right
or of a material debt owed to it, except for such waivers, individually and
collectively, that have not had, and would not reasonably be expected to have, a
Material Adverse Effect;
 
(iv) any material change or amendment to, or any waiver of any material right
under a material contract or arrangement by which the Company or any of its
Subsidiaries or any of its or their respective assets or properties is bound or
subject;
 
(v) any change by the Company in its accounting principles, methods or practices
or in the manner in which it keeps its accounting books and records, except any
such change required by a change in GAAP or by the SEC; or
 
(vi) any other event or condition of any character, except for such events and
conditions that have not resulted, and are not expected to result, either
individually or collectively, in a Material Adverse Effect.
 
(m) Intellectual Property.
 
(i) Except as set forth in the SEC Documents, the Company and each of its
Subsidiaries owns or possesses sufficient rights to use all patents, patent
rights, inventions, trade secrets, know-how, trademarks, service marks, trade
names, copyrights, information and other proprietary rights and processes
(collectively, “Intellectual Property”), which are necessary to conduct its or
their respective businesses as currently conducted and as described in the SEC
Documents free and clear of all liens, encumbrances and other adverse claims,
except where the failure to own or possess free and clear of all liens,
encumbrances and other adverse claims would not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
 
(ii) Neither the Company nor any of its Subsidiaries has received any written
notice of, nor has knowledge of, any infringement of or conflict with rights of
others with respect to any Intellectual Property and neither the Company nor any
of its Subsidiaries has knowledge of any infringement, misappropriation or other
violation of any Intellectual Property by any third party, which, in either
case, either individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.
 
(iii) To the Company’s knowledge, none of the patent rights owned or licensed by
the Company or any of its Subsidiaries are unenforceable or invalid.
 
(iv) Each employee, consultant and contractor of the Company and each of its
Subsidiaries who has had access to the Intellectual Property has executed a
valid and enforceable agreement to maintain the confidentiality of such
Intellectual Property and assigning all rights to the Company or such subsidiary
to any inventions, improvements, discoveries or information relating to the
business of the Company or such subsidiary.  The Company is not aware that any
of its or its Subsidiaries’ employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with their duties to the Company or such subsidiary or that
would conflict with the Company’s or such subsidiary’s business.
 
(v) Neither the Company nor any of its Subsidiaries is subject to any “open
source” or “copyleft” obligations or otherwise required to make any public
disclosure or general availability of source code either used or developed by
the Company or any of its Subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
 
(n) Registration Rights.  Except as set forth in the SEC Documents, the Company
is not currently subject to any agreement providing any person or entity any
rights (including piggyback registration rights) to have any securities of the
Company registered with the SEC or registered or qualified with any other
governmental authority.
 
(o) Title to Property and Assets.  Except as set forth in the SEC Documents, the
properties and assets of the Company and its Subsidiaries are owned by the
Company and its Subsidiaries free and clear of all mortgages, deeds of trust,
liens, charges, encumbrances and security interests except for (i) statutory
liens for the payment of current taxes that are not yet delinquent and (ii)
liens, encumbrances and security interests that arise in the ordinary course of
business and do not in any material respect affect the properties and assets of
the Company.  With respect to the property and assets it leases, the Company is
in compliance with such leases in all material respects.
 
(p) Taxes.  The Company and each of its Subsidiaries has filed or has valid
extensions of the time to file all necessary federal, state, and foreign income
and franchise tax returns due prior to the date hereof and has paid or accrued
all taxes shown as due thereon, and the Company has no knowledge of any material
tax deficiency that has been or might be asserted or threatened against it or
any of its Subsidiaries.
 
(q) Insurance.  The Company and its Subsidiaries maintain insurance of the types
and in the amounts that the Company reasonably believes is prudent and adequate
for its business and which is at least as extensive as is customary for other
companies in the Company’s industry, all of which insurance is in full force and
effect.
 
(r) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any of its Subsidiaries.  No executive officer, to the knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.
 
(s) Internal Accounting Controls.  The Company and its Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(t) Transactions With Officers and Directors.  Except as set forth in the SEC
Documents, none of the officers or directors of the Company has entered into any
transaction with the Company or any Subsidiary that would be required to be
disclosed pursuant to Item 404(a) or (c) of Regulation S-K of the SEC.
 
(u) General Solicitation.  Neither the Company nor any other person or entity
authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Shares.  The
Company has offered the Shares for sale only to the Purchasers and certain other
“accredited investors” within the meaning of Rule 501 under the Securities Act.
 
(v) Listing Matters.  The Common Stock of the Company is quoted on the OTCQB
under the ticker symbol “MDFI.”  The issuance and sale of the Shares under this
Agreement does not contravene the rules and regulations of the OTCQB.
 
(w) Investment Company.  The Company and each of its Subsidiaries is not now,
and after the sale of the Shares under this Agreement and the application of the
net proceeds from the sale of the Shares described in Section 1(b) herein will
not be, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.
 
(y) No Integrated Offering.  Neither the Company, nor any Affiliate of the
Company, nor any person acting on its or their behalf has, directly or
indirectly, engaged in any form of general solicitation or general advertising
with respect to any security or made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of the Shares to be integrated with prior offerings by
the Company for purposes of the Securities Act which would cause Regulation D or
any other applicable exemption from registration under the Securities Act to be
unavailable, or would cause any applicable state securities laws exemptions or
any applicable stockholder approval provisions exemptions, including, without
limitation, under the rules and regulations of any national securities exchange
or automated quotation system on which any of the securities of the Company are
listed or designated to be unavailable, nor will the Company take any action or
steps that would cause the offering or issuance of the Shares to be integrated
with other offerings.
 
 
6

--------------------------------------------------------------------------------

 


 (z) Brokers.  Neither the Company nor any Subsidiary has any liability to pay
any fees, commissions or other similar compensation to any broker, finder,
investment banker, financial advisor or other similar person in connection with
the transactions contemplated by this Agreement.  The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.


(aa) Pensions; Benefits.  (a)  Neither the Company nor any subsidiary or ERISA
Affiliate maintains or contributes to any Plan other than those disclosed in the
SEC Documents.


(i) The Company and each ERISA Affiliate is in compliance with ERISA and no
contributions required to be made by the Company or any ERISA Affiliate to any
pension plan are overdue.
 
(ii) No liability to the PBGC has been or is expected to be incurred by the
Company or any ERISA Affiliate with respect to any pension plan that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  No circumstance exists that constitutes grounds under
section 4042 of ERISA entitling the PBGC to institute proceedings to terminate,
or appoint a trustee to administer, any pension plan or trust created
thereunder, nor has the PBGC instituted any such proceeding.
 
(iii) Neither the Company nor any ERISA Affiliate has incurred or presently
expects to incur any withdrawal liability under Title IV of ERISA with respect
to any multiemployer plan.  There have been no “reportable events” (as such term
is defined in section 4043 of ERISA) with respect to any multiemployer plan that
could result in the termination of such multiemployer plan and give rise to a
liability of the Company or any ERISA Affiliate in respect thereof.  Neither the
Company nor any subsidiary has incurred or is expect to incur liability under
Sections 412 or 4971 of the Code; and each “pension plan” for which the Company
would have any liability that is intended to be qualified under Section 401(a)
of the Code has been determined by the Internal Revenue Service to be so
qualified and nothing has occurred, whether by action or by failure to act,
which could reasonably be expected to cause the loss of such qualification.
 
For purposes of this section 3(aa) “Code” means the Internal Revenue Code of
1986; “ERISA” means the Employee Retirement Income Security Act of 1974; “ERISA
Affiliate” means any person required to be aggregated with the Company or any
subsidiary of the Company under Sections 414(b), (c), (m) or (o) of the Code;
“PBGC” means the Pension Benefit Guaranty Corporation; and “Plan” means any
employee benefit plan, program or arrangement, whether oral or written,
maintained or contributed to by the Company, any subsidiary of the Company or
any ERISA Affiliate, or with respect to which the Company, any of its
Subsidiaries or any ERISA Affiliate may incur liability.


(bb) Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including without limitation as a result of the Company’s issuance of
the Shares and the Purchasers’ ownership of the Shares.


(cc) Purchaser Representations.  The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 4 hereof.
 
 
7

--------------------------------------------------------------------------------

 


(dd) Solvency.  Based on the financial condition of the Company as of the
Closing Date after giving effect to the receipt by the Company of the proceeds
from the sale of the Shares hereunder, (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The SEC Documents set forth as of the dates thereof
all outstanding secured and unsecured Indebtedness of the Company or any
subsidiary, or for which the Company or any subsidiary has commitments.  For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP. Neither the Company nor any subsidiary is in default with respect to any
Indebtedness.


(ee) No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company.


(ff) Acknowledgment Regarding Purchasers’ Purchase of Shares.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby.  The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Shares.  The Company further represents to each Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.


(gg) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent and any approved broker-dealers in connection with
the placement of the Shares.


(hh) Legend Removal.  The Company agrees, upon a Purchaser’s reasonable request,
to reissue certificates representing any of the Shares without the legend set
forth in Section 4(j)(i) below: (i) while a registration statement covering the
resale of such securities is effective under the Securities Act, (ii) following
any sale of such securities pursuant to Rule 144 (assuming the transferor is not
an affiliate of the Company), or (iii) if such legend is not required under
applicable requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Commission). Following the
effective date of a registration statement, which includes the Shares, or at
such earlier time as a legend is no longer required for the Shares, the Company
will, promptly following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a legended certificate representing such securities,
deliver or cause to be delivered to such Purchaser a certificate representing
such securities that is free from all restrictive legends.  If requested by a
Purchaser, certificates for securities subject to legend removal hereunder shall
be transmitted by the transfer agent of the Company to the Purchasers by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company (“DTC”).
 
 
8

--------------------------------------------------------------------------------

 


(jj) Equal Treatment of Purchasers.  No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration is also offered
to all of the Purchasers under this Agreement.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.


4. Representations, Warranties and Certain Agreements of The Purchasers.  Each
Purchaser hereby represents and warrants to the Company, severally and not
jointly, and agrees that:
 
(a) Organization, Good Standing and Qualification.  The Purchaser has all
corporate, membership or partnership power and authority required to enter into
this Agreement and the other agreements, instruments and documents contemplated
hereby, and to consummate the transactions contemplated hereby and thereby.
 
(b) Authorization.  The execution of this Agreement has been duly authorized by
all necessary corporate, membership or partnership action on the part of the
Purchaser.  This Agreement constitutes the Purchaser’s legal, valid and binding
obligation, enforceable in accordance with its terms, except (i) as may be
limited by (A) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (B) the effect of rules of law governing the availability
of equitable remedies and (ii) as rights to indemnity or contribution may be
limited under federal or state securities laws or by principles of public policy
thereunder.
 
(c) Litigation.  There is no Action pending to which such Purchaser is a party
that is reasonably likely to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.
 
(d) Purchase for Own Account.  The Shares are being acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the public resale or distribution thereof within the meaning of the Securities
Act, without prejudice, however, to such Purchaser’s right at all times to sell
or otherwise dispose of all or any part of such securities in compliance with
applicable federal and state securities laws and as otherwise contemplated by
this Agreement.  The Purchaser also represents that it has not been formed for
the specific purpose of acquiring the Shares.
 
(e) Investment Experience.  The Purchaser understands that the purchase of the
Shares involves substantial risk.  The Purchaser has experience as an investor
in securities of companies and acknowledges that it can bear the economic risk
of its investment in the Shares and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of this investment in the Shares and protecting its own interests in
connection with this investment.
 
(f) Accredited Investor Status.  The Purchaser is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act.
 
(g) Reliance Upon Purchaser’s Representations.  The Purchaser understands that
the issuance and sale of the Shares to it will not be registered under the
Securities Act on the ground that such issuance and sale will be exempt from
registration under the Securities Act pursuant to Section 4(2) thereof, and that
the Company’s reliance on such exemption is based on each Purchaser’s
representations set forth herein.
 
(h) Receipt of Information.  The Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Shares and the business, properties,
prospects and financial condition of the Company and to obtain any additional
information requested and has received and considered all information it deems
relevant to make an informed decision to purchase the Shares.  Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of such
information and the Company’s representations and warranties contained in this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(i) Restricted Securities.  The Purchaser understands that the Shares have not
been registered under the Securities Act and will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the Shares unless (i)
pursuant to an effective registration statement under the Securities Act, (ii)
such holder provides the Company with an opinion of counsel, in form and
substance reasonably acceptable to the Company, to the effect that a sale,
assignment or transfer of the Shares may be made without registration under the
Securities Act and the transferee agrees to be bound by the terms and conditions
of this Agreement, or (iii) such holder provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that the
Shares can be sold pursuant to Rule 144 promulgated under the Securities Act
(“Rule 144”). Notwithstanding anything to the contrary contained in this
Agreement, the Purchaser may transfer (without restriction and without the need
for an opinion of counsel) the Shares to its Affiliates (as defined below)
provided that each such Affiliate is an “accredited investor” under Regulation
D, and such Affiliate agrees to be bound by the terms and conditions of this
Agreement and shall have the rights of a Purchaser hereunder.
 
For the purposes of this Agreement, an “Affiliate” of any specified Purchaser
means any other person or entity directly or indirectly controlling, controlled
by or under direct or indirect common control with such specified
Purchaser.  For purposes of this definition, “control” means the power to direct
the management and policies of such person or firm, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.


(j) Legends.
 
(i) Shares. The Purchaser agrees that the certificates for the Shares shall bear
the following legend and that the Purchaser will comply with the restrictions on
transfer set forth in such legend:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties. Further,
no notice shall be required of such pledge. At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares may reasonably request in connection with a
pledge or transfer of the Shares, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.
 
In addition, the Purchaser agrees that the Company may place stop transfer
orders with its transfer agent with respect to such certificates in order to
implement the restrictions on transfer set forth in this Agreement.  The
appropriate portion of the legend and the stop transfer orders will be removed
promptly (but in no event later than three (3) business days) upon delivery to
the Company of such satisfactory evidence as reasonably may be required by the
Company that such legend or stop orders are not required to ensure compliance
with the Securities Act.  In addition, upon the declaration of the effectiveness
of the Registration Statement which includes the Shares, the Company shall cause
its counsel to deliver a blanket opinion (or separate opinions if the transfer
agent will not accept a blanket opinion) to its transfer agent to cause the
stock certificates evidencing the Shares to be issued to the Purchasers free of
any Securities Act restrictive legends assuming compliance with the prospectus
delivery requirements, to the extent required by Rule 172 of the Securities Act.
Each of the Purchaser acknowledges and agrees that the Company will endeavor to
remove any Securities Act restrictive legends pursuant to this Section j(ii)
upon the representation contained herein that the Purchasers will comply with
the prospectus delivery requirements, to the extent required by Rule 172 of the
Securities Act.
 
 
10

--------------------------------------------------------------------------------

 
 
(k) Questionnaires.  The Purchaser has completed or caused to be completed the
Stock Certificate Questionnaire, and the answers  to such questionnaires are
true and correct as of the date of this Agreement; provided, that the Purchasers
shall be entitled to update such information by providing written notice thereof
to the Company before the effective date of the Registration Statement.
 
(l) Prohibited Transactions.  During the last thirty (30) days prior to the date
hereof, neither such Purchaser nor any Affiliate of such Purchaser, foreign or
domestic, has, directly or indirectly, effected or agreed to effect any “short
sale” (as defined in Rule 200 under Regulation SHO), whether or not against the
box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, borrowed or pre-borrowed
any shares of Common Stock, or granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Company’ securities (each, a “Prohibited Transaction”).
 
5. Conditions to The Purchaser’s Obligations at the Closing. The obligations of
the Purchasers under Section 1(b) of this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
(a) Representations and Warranties True.  Each of the representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
materiality qualification shall only apply to representations or warranties not
otherwise qualified by materiality) and on and as of the date of the Closing
with the same effect as though such representations and warranties had been made
as of the Closing; provided, however, that if a representation and warranty is
made as of a specific date, it shall be true and correct in all material
respects only as of such date.
 
(b) Performance.  The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein; provided, however,
that the Company may furnish to each Purchaser a facsimile copy of stock
certificate representing the Shares, with the original stock certificate held in
trust by counsel for the Company until delivery thereof on the next business
day.
 
(c) Reserved.
 
(d) Agreement.  The Company shall have executed and delivered to the Purchasers
this Agreement.
 
(e) Securities Exemptions.  The offer and sale of the Shares to the Purchasers
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.
 
(f) No Suspension of Trading or Listing of Common Stock.  The Common Stock of
the Company (i) shall be designated for quotation on the OTCQB and (ii) shall
not have been suspended from trading on the OTCQB.
 
(g) Reserved.
 
(h) Reserved.
 
(i) Reserved.
 
(j) No Statute or Rule Challenging Transaction.  No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby that questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(k) Other Actions.  The Company shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Purchasers in connection with
the transactions contemplated hereby.
 
6. Conditions to The Company’s Obligations at the Closing.  The obligations of
the Company to the Purchasers under this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
(a) Representations and Warranties True.  The representations and warranties of
the Purchasers contained in Section 4 shall be true and correct in all material
respects on and as of the date hereof (provided, however, that such materiality
qualification shall only apply to representations and warranties not otherwise
qualified by materiality) and on and as of the date of the Closing with the same
effect as though such representations and warranties had been made as of the
Closing.
 
(b) Performance.  The Purchasers shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
 
(c) Agreement.  The Purchasers shall have executed and delivered to the Company
this Agreement (and Appendix I hereto).
 
(d) Securities Exemptions.  The offer and sale of the Shares to the Purchasers
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.
 
(e) Payment of Purchase Price.  The Purchasers shall have delivered to the
Company by wire transfer of immediately available funds, full payment of the
purchase price for the Shares as specified in Section 1(b).
 
(f) No Statute or Rule Challenging Transaction.  No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby that questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
7. Registration Rights.
 
(a) If at any time the Company shall determine to register under the Securities
Act of 1933, as amended (including pursuant to a demand of any Shareholder of
the Company exercising registration rights) any of its Common Stock (other than
a registration statement on Form S-4 or S-8), it shall send to the Purchasers,
written notice of such determination at least thirty (30) days prior to the
filing of any registration statement and, if within fifteen (15) days after
receipt of such notice, the Purchasers, shall so request in writing, the Company
shall use its best efforts to include in such registration statement all of the
Registrable Shares that such Purchasers request to be registered, subject to the
rules, regulations, and interpretations of the Securities and Exchange
Commission, including, without limitation Rule 415 under the Securities Act. 
For purposes of this Article III, the term "Registrable Shares" means and
includes any of the Shares, as well as any shares of Common Stock of the Company
issued or issuable upon the conversion or exercise of any warrant, right or
other security or which is issued as a result of a stock split, dividend or
other distribution with respect to or in exchange for or in replacement of the
Shares. Notwithstanding the above, as to any particular Registrable Shares, such
securities shall cease to be Registrable Shares when (i) a registration
statement has been declared effective by the SEC and such Registrable Shares
have been disposed of by pursuant to such registration statement, (ii) such
Registrable Shares have been sold under circumstances under which all of the
applicable conditions of Rule 144 are met, or (iii) such time as such
Registrable Shares have been otherwise transferred to holders who may trade such
shares without restriction under the Securities Act..
 
 
12

--------------------------------------------------------------------------------

 


(b) If such registration involves an underwritten public offering and the total
amount of securities, including Registrable Shares, requested by shareholders to
be included in such offering exceeds the amount of securities that the managing
underwriter determines in its reasonable discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Shares,
which the managing underwriter determines in its reasonable discretion will not
jeopardize the success of the offering (the securities so included to be
apportioned in the following order of priority (A) first, to any Shareholder of
the Company exercising registration rights pursuant to which the Company
initiated the registration, (B) second, to the Company, (C) third, among the
Purchasers requesting to register Registrable Shares on a pro rata basis
according to each Purchasers’ ownership of Registrable Shares relative to all
other Purchasers’ ownership of Registrable Shares who have requested
registration hereunder, and, (D) fourth, to the extent additional securities may
be included therein, pro rata among the other selling Shareholders according to
the total amount of securities owned by each such Shareholder); provided,
however, that in any registration other than the initial public offering of the
Company's Common Stock the number of shares requested to be included by the
Purchasers shall not be reduced below 20% of the total number of securities to
be provided in the registration. For purposes of the preceding parenthetical
concerning apportionment, for any selling Shareholder which is a holder of
Registrable Shares and which is a partnership or corporation, the partners,
retired partners and Shareholders of such Purchasers, or the estates and family
members of any such partners and retired partners and any trusts for the benefit
of any of the foregoing persons shall be deemed to be a single "selling
Shareholder," and any pro-rata reduction with respect to such "selling
Shareholder" shall be based upon the aggregate amount of shares carrying
registration rights owned by all entities and individuals included in such
"selling Shareholder," as defined in this sentence. If any Purchaser disapproves
of the terms of such underwriting, he may elect to withdraw his or its
Registrable Shares therefrom by written notice to the Company and the
underwriter.


8. Miscellaneous.
 
(a) Successors and Assigns.  The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Purchasers holding a majority of the total aggregate number of Shares then
outstanding (excluding any shares sold to the public pursuant to Rule 144 or
otherwise).  A Purchaser may assign its rights under this Agreement to any
person to whom the Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound by the terms and provisions of this
Agreement, and such transfer is in compliance with the terms and provisions of
this Agreement and permitted by federal and state securities laws.
 
(b) Governing Law.  This Agreement will be governed by and construed and
enforced under the internal laws of the State of Florida, without reference to
principles of conflict of laws or choice of laws.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(c) Survival.  The representations and warranties of the Company and the
Purchasers contained in Sections 3 and 4 of this Agreement shall survive until
the second anniversary of the Closing Date.
 
(d) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
 
(e) Headings.  The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.  All references in this Agreement to sections, paragraphs, exhibits
and schedules will, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by reference.
 
(f) Notices.  Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile directed (A) if to a Purchaser, at such Purchaser’s
address or facsimile number set forth on such Purchaser’s signature page to this
Agreement, or at such address or facsimile number as such Purchaser may
designate by giving at least ten days’ advance written notice to the Company or
(B) if to the Company, to its address or facsimile number set forth below, or at
such other address or facsimile number as the Company may designate by giving at
least ten days’ advance written notice to the Purchaser.  All such notices and
other communications shall be deemed given upon (I) receipt or refusal of
receipt, if delivered personally, (II) three days after being placed in the
mail, if mailed, or (III) confirmation of facsimile transfer, if faxed.
 
 
13

--------------------------------------------------------------------------------

 
 
The address of the Company for the purpose of this Section 8(f) is as follows:
 
Medefile International, Inc.
301 Yamato Road
Boca Raton, FL 33431
Tel:  (561) 912-3393
Fax:  (561) 912-3396
Attention: Kevin Hauser


with a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10018
Tel:  (212) 930-9700
Fax: (212) 930-9725
Attention: Richard A. Friedman, Esq.


(g) Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and the Purchasers holding a majority of the total aggregate number of
Shares then outstanding (excluding any shares sold to the public pursuant to
Rule 144 or otherwise).  Any amendment effected in accordance with this Section
8(g) will be binding upon the Purchasers, the Company and their respective
successors and permitted assigns.
 
(h) Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
 
(i) Entire Agreement.  This Agreement, together with all exhibits and schedules
hereto and thereto, constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties with respect to the subject matter hereof.
 
(j) No Additional Agreements. The Company does not have any written or oral
contract, agreement, arrangement or understanding with any Purchaser with
respect to the transactions contemplated by this Agreement other than as
expressly stated herein.
 
(k) Further Assurances.  From and after the date of this Agreement, upon the
request of the Company or the Purchasers, the Company and the Purchasers will
execute and deliver such instruments, documents or other writings, and take such
other actions, as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
(l) Meaning of Include and Including.  Whenever in this Agreement the word
“include” or “including” is used, it shall be deemed to mean “include, without
limitation” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list.
 
(m) Fees, Costs and Expenses.  All fees, costs and expenses (including
attorneys’ fees and expenses) incurred by any party hereto in connection with
the preparation, negotiation and execution of this Agreement and the exhibits
and schedules hereto and the consummation of the transactions contemplated
hereby and thereby shall be the sole and exclusive responsibility of such
party.  In addition, the Company will pay the costs associated with any filings
with, or compliance with any of the requirements of any governmental
authorities.
 
(n) 8-K Filing; Standstill.  On or before 5:30 p.m., eastern time, on the fourth
business day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by this Agreement in the form required by the Exchange Act and attaching this
Agreement as an exhibit to such filing (the “8-K Filing”). From and after the
filing of the 8-K Filing with the SEC, the Purchasers as a consequence of
participating in the transactions contemplated by this Agreement shall not be in
possession of any material, nonpublic information received from the Company, any
of its subsidiaries or any of their respective officers, directors, employees or
agents authorized to disclose such information, that is not disclosed in the 8-K
Filing.  The Company shall not, and shall cause each of its subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Purchasers with any material, nonpublic information regarding the
Company or any of its subsidiaries from and after the filing of the 8-K Filing
with the SEC without the consent of the Purchasers.  If a Purchaser has, or
believes it has, received any such material, nonpublic information regarding the
Company or any of its subsidiaries prior to the Closing Date, it shall provide
the Company with written notice thereof and the Company shall within five (5)
business days thereafter, make public disclosure of such material, nonpublic
information if permitted under applicable law or without breach or violation of
any agreement, contract or other obligation of the Company unless the Board of
Directors of the Company shall determine that such disclosure would reasonably
be expected to result in a material and adverse effect on the Company or its
business, prospects, finances or properties. Except for such disclosure as the
Company is advised by counsel is required to be included in documents filed with
the SEC or otherwise required by law, the Company shall not use the name of, or
make reference to, any Purchaser or any of its Affiliates in any press release
or in any public manner (including any reports or filings made by the Company
under the Exchange Act) without such Purchaser's prior written consent, which
consent shall not be unreasonably withheld.
 
(o) Reserved.
 
(p) Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each Purchaser and the
Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.
 
(q)Several Liability; Advice. Each Purchaser agrees that no other Purchaser nor
the respective controlling persons, officers, directors, partners, agents or
employees of any other Purchaser shall be liable to such Purchaser for any
losses incurred by such Purchaser in connection with its investment in the
Company.  Each Purchaser acknowledges that it is not relying upon any person,
firm or corporation (including without limitation any other Purchaser), other
than the Company and its officers and directors (acting in their capacity as
representatives of the Company), in deciding to invest and in making its
investment in the Company. The Company acknowledges that no Purchaser is acting
or has acted as an advisor, agent or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and any advice given by any Purchaser
or any of its representatives in connection with this Agreement is merely
incidental to the Purchasers’ purchase of securities of the Company hereunder.


(r)Form D Filing. The Company hereby agrees that it shall file in a timely
manner a Form D relating to the sale of the Shares under this Agreement,
pursuant to Regulation D promulgated under the Securities Act.



 
15

--------------------------------------------------------------------------------

 

The parties hereto have executed this Agreement as of the date and year first
above written.
 

  Medefile International, Inc.          
 
By:
/s/ Kevin Hauser       Kevin Hauser       Chief Executive Officer          

 










[PURCHASER SIGNATURE PAGES TO FOLLOW]
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 





SIGNATURE PAGE TO

 
SECURITIES PURCHASE AGREEMENT

 
DATED AS OF AUGUST 24, 2012
 
BY AND AMONG
 
MEDEFILE INTERNATIONAL, INC.
 
AND EACH PURCHASER NAMED THEREIN
 
The undersigned hereby executes and delivers to Medefile International, Inc.,
the Securities Purchase Agreement (the “Agreement”) to which this signature page
is attached, which Agreement and signature page, together with all counterparts
of such Agreement and signature pages of the other Purchasers named in such
Agreement, shall constitute one and the same document in accordance with the
terms of such Agreement.
 

 
Number of Shares: 2,500,000,000
          Name of Purchaser           London Capital Group Inc          
Signature:  /s/ Mariano Batz  

 
 
By:
Mariano Batz  

 

  Title: President  

 

  Address:                                Telephone:               Fax:    

 

  Tax ID Number:     

 
 




 
 
 
 
17
 